              Case 2:19-cv-00257-JRG Document 2 Filed 07/29/19 Page 1 of 1 PageID #: 31
AO 120 (Rev. 08/10)

                               Mail Stop 8                                                     REPORT ON THE
TO:
            Director of the U.S. Patent and Trademark Office                           FILING OR DETERMINATION OF AN
                              P.O. Box 1450                                            ACTION REGARDING A PATENT OR
                       Alexandria, VA 22313-1450                                                 TRADEMARK

                   In Compliance with 35 U.S.C. § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been
           filed in the U.S. District Court                      Eastern District of Texas                               on the following
        G Trademarks or       G
                              ✔ Patents.    (   G   the patent action involves 35 U.S.C. § 292.):

DOCKET NO.                        DATE FILED                        U.S. DISTRICT COURT
    2:19-cv-257                         7/29/2019                                             Eastern District of Texas
PLAINTIFF                                                                    DEFENDANT
 OYSTER OPTICS, LLC                                                            INFINERA CORPORATION,
                                                                               CORIANT (USA) INC., CORIANT
                                                                               NORTH AMERICA, LLC, and

         PATENT OR                     DATE OF PATENT
                                                                                        HOLDER OF PATENT OR TRADEMARK
       TRADEMARK NO.                   OR TRADEMARK
1 6,665,500                                12/16/2003                  OYSTER OPTICS, LLC

2

3

4

5


                                In the above—entitled case, the following patent(s)/ trademark(s) have been included:
DATE INCLUDED                     INCLUDED BY
                                                         G
                                                     Amendment                  G   Answer          G   Cross Bill   G   Other Pleading
         PATENT OR                     DATE OF PATENT
                                                                                        HOLDER OF PATENT OR TRADEMARK
       TRADEMARK NO.                   OR TRADEMARK
1

2

3

4

5


                      In the above—entitled case, the following decision has been rendered or judgement issued:
DECISION/JUDGEMENT




CLERK                                                        (BY) DEPUTY CLERK                                          DATE



Copy 1—Upon initiation of action, mail this copy to Director Copy 3—Upon termination of action, mail this copy to Director
Copy 2—Upon filing document adding patent(s), mail this copy to Director Copy 4—Case file copy


           Print                      Save As...                                                                                   Reset
